DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vos (US 20180313171).

Regarding claim 1, Vos teaches:
A coupler for a drill rod, the coupler comprising: 
a body (Vos 153) defining an inner bore (Vos 133) extending along a longitudinal axis, at least a portion of the inner bore defining a non-circular profile (Vos [0123], Fig. 10-14, 16-17) having a plurality of flats including a first pair of adjacent flats defining a vertex (Vos not labeled, see near 133 Fig. 10-14, 16-18) therebetween, and 
a cross aperture (Vos one of 135) having a central axis (Vos one of 171) that is perpendicular to and offset from the longitudinal axis (Vos 131), wherein a radially-(Vos not labeled, portion of one of 135 parallel to 171, near 133) of the cross aperture extends perpendicular to a reference line (Vos extend cross 131 in Fig. 18 one of left or right) extending from the longitudinal axis to the vertex. 

Regarding claim 2, Vos teaches:
The coupler of claim 1, wherein the plurality of flats of the non-circular profile comprises four or more flats (Vos not labeled, see near 133 Figs. 10-14, 16-18) distributed about the longitudinal axis in a uniform pattern. 

Regarding claim 3, Vos teaches:
The coupler of claim 1, wherein the plurality of flats of the non-circular profile comprises six equal-length flats (Vos not labeled, see near 133 Fig. 10-14, 16-18) configured to receive a hex-shaped drill rod. 

Regarding claim 4, Vos teaches:
The coupler of claim 1, wherein the non-circular profile has a first portion defining a minimum distance (Vos not labeled, see Rmin in amended Fig. 18 below) from the longitudinal axis, and a second portion defining a maximum distance (Vos not labeled, see Rmax in amended Fig. 18 below) from the longitudinal axis, and wherein the radially-innermost (Vos not labeled, see Rmin in amended Fig. 18 below) portion of the cross aperture is spaced from the longitudinal axis by a distance that is equal to or greater than the minimum distance and less than the maximum distance. 

    PNG
    media_image1.png
    525
    516
    media_image1.png
    Greyscale

 

Regarding claim 9, Vos teaches:
The coupler of claim 1, wherein the plurality of flats further includes a second pair of adjacent flats (Vos not labeled, see near 133 Fig. 10-14, 16-18) defining a second vertex (Vos not labeled, see near 133 Fig. 10-14, 16-18) therebetween, the coupler further comprising a second cross aperture (Vos other of 135) having a central axis (Vos other of 171) that is perpendicular to and offset from the longitudinal axis (Vos 131), wherein a radially-innermost portion (Vos not labeled, portion of other of 135 parallel to 171, near 133) of the second cross aperture extends perpendicular to a second reference line (Vos extend cross 131 in Fig. 18 other of left or right) extending from the longitudinal axis to the second vertex. 

Regarding claim 10, Vos teaches:
The coupler of claim 9, wherein the central axes of the cross aperture and the second cross aperture are parallel and equidistant (Vos 171 Fig. 18) from the longitudinal axis. 

Regarding claim 11, Vos teaches:
The coupler of claim 1, wherein the body defines a cylindrical-shaped outer peripheral surface (Vos see outer body of 118, Fig. 15) extending throughout a majority axial length (Vos see outer body of 118, Fig. 15) thereof, and wherein the cross aperture (Vos 135) is located at an axial position within the majority axial length having the cylindrical-shaped outer peripheral surface. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos in view of Zhang (US 20140353045).

Regarding claim 5, Vos teaches:
The coupler of claim 1, wherein the body includes 
(Vos 153)  having an outer peripheral surface (Vos not labeled, see 153, Fig. 15) of which at least 25 percent is spaced no more than a first distance from the longitudinal axis; and 
b) an enlarged portion (Vos 155) at an axial position different from the main portion, wherein at least 5 percent of an outer peripheral surface of the enlarged portion is spaced more than the first distance from the longitudinal axis, but does not expressly state: wherein the cross aperture is positioned in the enlarged portion of the body. 
Zhang teaches a drill pipe coupler comprising a main portion (Zhang Fig. 17, unlabeled portion between 170 and enlarged portion near 270) and an enlarged portion wherein a cross aperture (Zhang Fig. 17, near 270) is positioned in the enlarged portion of the body. 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Vos to include locating the pin apertures in the thicker portion of the coupler. This would have achieved the predictable result of allowing the operator to secure the coupler and string in a known way. Additionally, locating the aperture in the larger section would have allowed the operator to use larger pins, allowing the force during use to be spread over a larger cross sectional area and increasing the operable range of the tool. 

Regarding claim 6, the combination of Vos and Zhang teaches:
The coupler of claim 5, wherein the enlarged portion of the body includes one or more fluid flow openings (Vos 147) formed to extend between the inner bore and the outer peripheral surface of the enlarged portion. 

Regarding claim 7, the combination of Vos and Zhang teaches:
The coupler of claim 5, wherein an entirety (Vos not labeled, see 153, Fig. 15) of the outer peripheral surface of the main portion is spaced no more than the first distance from the longitudinal axis. 

Regarding claim 8, the combination of Vos and Zhang teaches:
The coupler of claim 7, wherein the outer peripheral surface is a cylindrical surface (Vos not labeled, see 153, Fig. 15) having a radius equal to the first distance.

Regarding claim 13, Vos teaches:
A coupling system for a dual rod drilling system, the coupling system comprising: the coupler of claim 1; 
an inner drill rod (Vos 116 Fig. 2, see near 103/107 Fig. 5, [0113]) comprising: a torque-transmitting section (Vos 121) having a non-circular outer profile (Vos 121 Fig. 7) configured to (Vos [0123]) mate with the non-circular profile (Vos 133) of the inner bore of the coupler; and a relief (Vos 123) formed at the end of the non-circular outer profile; and a pin (Vos 129) positioned within the cross aperture of the coupler and at least partially within the relief of the inner drill rod to secure (Vos [0122-0127]) the inner drill rod relative to the coupler in a direction of the longitudinal axis but does not expressly state the relief is formed within the center of the non-circular outer profile.
Zhang teaches a drill pipe coupler with a torque-transmitting section having a non-circular outer profile (Zhang 161/163) configured to mate with the non-circular profile of the inner bore (Zhang 169) to receive a pin formed within the center of the non-circular outer profile.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Vos to include locating the locking pin grooves in the non-circular portion of the coupler. This would have achieved the predictable result of allowing the operator to secure the pipe and coupler in a known way. 

Allowable Subject Matter
Claims 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-26 are allowed.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Webb (US 20110215568) teaches a coupling pin system for components where the aperture and pin are located in the thickest portion of the coupling. 
Queen (US 20140196955) teaches a drill string coupling wherein the peripheral surface is non-circular and includes a lobe. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808.  The examiner can normally be reached on M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674